t c summary opinion united_states tax_court yuanqiang zhang petitioner v commissioner of internal revenue respondent docket no 2117-02s filed date yuanqiang zhang pro_se milan k patel for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioner is entitled to deduct as trade_or_business_expenses various costs he incurred in connection with a master of business administration m b a degree program some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in new york new york on the date the petition was filed in this case petitioner has earned a bachelor’s degree in engineering a bachelor’s degree in economics and a master’s degree in social science and international trade from date through date petitioner was with the beijing china office of andersen consulting working as a consultant in the strategic services group in this position he helped foreign companies develop joint_venture strategies and financial structures for operations in china he advised foreign companies on chinese tax policies and he helped companies develop marketing strategies for sales in china in fall petitioner commenced studies as a full-time_student in the m b a degree program at the massachusetts institute of technology sloan school of management mit during the year in issue petitioner continued as a full-time_student in this program during the summer of that year he was employed for weeks by latona associates a private equity firm where he worked on acquisition strategies and performed valuations of companies petitioner received academic credit for this employment the courses which petitioner completed as part of the m b a program covered areas including economics management finance accounting technology and computer networks marketing telecommunications ecommerce investments investment banking and mergers and acquisitions while enrolled in the m b a program petitioner received an offer from the andersen consulting office in new york for employment as a manager in the strategy competency group at andersen a manager is two titles above that of petitioner’s former position as a consultant petitioner declined this offer accepting instead a position as an associate with the investment banking division of morgan stanley this latter position was offered to petitioner in contingent upon petitioner’s completion of the m b a degree program at mit petitioner received a signing bonus during the year from morgan stanley after completing his degree in date petitioner began working at morgan stanley the following august when petitioner began working at morgan stanley he assisted clients with acquiring secured financing petitioner has remained employed at morgan stanley as an investment banker petitioner filed an individual federal_income_tax return for taxable_year using a form 1040nr u s nonresident_alien income_tax return on this return petitioner claimed a miscellaneous itemized_deduction of dollar_figure the expenses for which this deduction was claimed were as follows before application of the sec_67 limitation on miscellaneous_itemized_deductions m b a tuition dollar_figure books and school supplies big_number computer depreciation job search expenses summer job expenses travel to school big_number in the statutory_notice_of_deficiency the sole adjustment was respondent’s disallowance of this deduction petitioner concedes dollar_figure of the m b a tuition and dollar_figure of the computer depreciation and he concedes the entire amounts of the job search summer job and travel_expenses the amounts remaining at issue all relate to expenses petitioner allegedly incurred in connection with the m b a program in general_expenses which are ordinary and necessary in carrying_on_a_trade_or_business are deductible in the year in which they are paid sec_162 such expenses may include educational expenses paid in carrying on the trade_or_business of being an employee sec_1_162-5 income_tax regs to be deductible such expenses must be for education which maintains or improves skills required by the taxpayer in his employment or meets the express requirements of the taxpayer’s employer or of applicable law or regulations imposed as a condition to the retention by the taxpayer of an established employment relationship status or rate or compensation sec_1_162-5 income_tax regs however expenses which fall into either of these categories are nevertheless not deductible if the education is required in order to meet the minimum educational requirements for qualification in the taxpayer’s employment or qualifies the taxpayer for a new trade_or_business sec_1_162-5 income_tax regs the first category of deductible expenses is for education which maintains or improves skills required by the taxpayer in his employment sec_1_162-5 income_tax regs the regulations state that this category of expenses includes refresher courses or courses dealing with current developments as well as academic or vocational courses sec_1_162-5 income_tax regs we find that the m b a program did not serve to maintain or improve skills required in petitioner’s employment within the meaning of the regulations the courses which petitioner completed as part of the m b a program were varied and encompassed a large number of business fields the courses covered areas including economics management finance accounting technology and computer networks marketing telecommunications ecommerce investments investment banking and mergers and acquisitions from the record before us we conclude that the m b a program in this case served to improve petitioner’s general understanding and competency coughlin v commissioner tcmemo_1969_80 rather than to improve specific skills required in petitioner’s employment see eg menas v commissioner tcmemo_1969_114 courses in an m b a program were not directly related to the skills used by an internal_revenue_service agent coughlin v commissioner supra courses required for a bachelor’s degree in business administration provided only an increase in general understanding and competency and did not have a direct relation to the taxpayer’s employment as a method and controls analyst for an insurance_company while the m b a program did focus on business administration it was nonetheless a generalized field of study which provided an education in a number of areas not necessarily applicable to petitioner’s employment prior to or after the year in issue our finding is reinforced by the fact that petitioner was not employed on a permanent or indefinite basis while he completed the m b a program prior to the program petitioner was a consultant for companies doing business in or interested in doing business in china during the program petitioner was employed only in a temporary position in which he earned academic credit following the program petitioner became an investment banker whose focus was on various secured financing strategies while there is certainly a degree of overlap between the positions he held before and after the m b a program when petitioner left his position in beijing he did not express an intent to return to that position after he earned the m b a nor did he know where he would be employed following the completion of the program the connection between the m b a program and petitioner’s potential employment following the program was too tenuous at that time for the education to be considered as having maintained or improved skills required in that employment see generally schneider v commissioner tcmemo_1983_753 taxpayer not carrying_on_a_trade_or_business within the meaning of sec_162 where he resigned his commission from the army in order to pursue an m b a and another degree with no intention of returning to the army because the education petitioner obtained in the m b a program did not serve to maintain or improve skills required in petitioner’s employment petitioner is not entitled to a deduction pursuant to the first category of deductible expenses under sec_1_162-5 income_tax regs the second category of deductible expenses is for education which meets the express requirements of the individual’s employer or of applicable law or regulations sec_1_162-5 income_tax regs the regulations provide that within this category of expenses only the minimum education necessary to the retention by the individual of his established employment relationship status or rate of compensation may be considered as undertaken to meet the express requirements of the taxpayer’s employer sec_1_162-5 income_tax regs as discussed above during the year in issue petitioner had left his former employment and had not yet started his new employment thus because petitioner did not have an established employment relationship status or rate of compensation during that year petitioner is not entitled to a deduction pursuant to the second category of deductible expenses under sec_1_162-5 income_tax regs because petitioner’s education expenses do not fall into either category of deductible expenses under the regulations petitioner is not entitled to the deductions claimed for the m b a program we need not address whether the expenses fall into either of the categories of nondeductible expenses under sec_1_162-5 income_tax regs reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
